Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 31, 2020, has been entered.
 
Claims 1, 2, 3, 5, 6, 8-13, and 15-20 are amended.
Claims 4, 7, and 14 are canceled.
Claims 1-3, 5, 6, 8-13, and 15-20 are pending.

Response to Remarks/Amendments
Declaration of the Inventors
The Examiner does not evaluate the Declaration of the Inventors, but believes he has notified appropriate Office personnel of the Applicant’s concerns regarding the Declaration.
35 USC §101 Rejections
The Applicant traverses the rejection of the claims as being directed to an ineligible abstract idea, contending that the claims are now directed to predicting whether an event is likely to occur; rather than performing root cause analysis.  In response, the Examiner points out that predicting whether an event is likely to occur is also an abstract idea.  Moreover, predicting whether an event is likely to occur and root cause analysis are related abstract ideas.  A technical solution to a technical problem is not recited, because predicting an event is not a technical problem.  Predicting an event is an abstract idea.  
The Applicant further submits that the claims provide a technical solution because they recite a method that acts with a level of autonomy.  See Remarks p. 12.  In response, the 
The Applicant additionally contends that the claims integrate the abstract idea into a practical application.  Again, the Applicant submits that the claims provide a practical application because they recite an automated process.  See Remarks p. 13.   The Examiner reiterates that automation of a manual process does not provide a practical application of an abstract idea.  See MPEP §2106.05(a)[I].
The Applicant additionally contends that the claims are subject matter eligible due to their similarities with Example 45, which is based on the case, Diamond v. Diehr.  In response, the Examiner points out that the claims in Example 45 are directed to an improvement in an industrial rubber curing process.  However, the present claims do not recite a particular technical solution to a technical or industrial problem.  The claims do not involve a specific or particular industrial process, such as rubber molding/curing.  An important consideration in determining whether a claim improves technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome.  See MPEP §2106.05(a).  The present claims merely recite steps that claim prevention or mitigation of a negative outcome based on a generally recited programming step that results from a determination that said negative outcome is likely to occur.  
The Applicant further submits that the claims are subject matter eligible because they recite significantly more than the alleged abstract idea.  For essentially the same reasons outlined in the response above, the Examiner disagrees.  The claims do not provide a technical solution to a technical problem.  The claims are directed to the abstract idea of predicting whether an event is likely to occur.  The present claims are not analogous to Diamond v. Diehr for the reasons set forth in the response, above.  The sensors recited in the claims are merely used for data input that amounts to insignificant extra-solution activity.  The sensors are used in 
The Applicant continues to refer to various court cases to support an argument for subject matter eligibility of the claims.  The Examiner points out that MPEP §2106 provides the current analysis for subject matter eligibility under 35 USC §101 for the Patent Office.  The Applicant is kindly asked to refer to the MPEP, not case law, in future correspondence regarding the present application.
The rejection is updated and maintained.
35 USC §112 Rejections
Claim 4 has been canceled, and the rejection of claim 4 under 35 USC §112, first and second paragraphs, is accordingly withdrawn.
35 USC §103 Rejections
The Applicant traverses the rejection of independent claims 1, 9, and 18 as being obvious over Heinz in view of Kaushal, contending that the references do not teach: “creating a signal representation for each sensor;” and “creating an updated signal representation for each sensor;” as claimed.  The Examiner respectfully disagrees.  As an initial matter, the Examiner points out that the sensors themselves create signal representations as output.  That is essentially what sensors do.  Moreover, Heinz explicitly discloses creating metadata dependencies for monitoring metrics in a stream in cited ¶[0012].  Heinz additionally discloses real time analysis of data streams from sensors in ¶[0002]; which constitutes and updated signal representation.  The Applicant submits that the present claims describe precursors and KPI events, but such elements are not explicitly recited in those limitations.  Furthermore, the described metadata and metrics in Heinz are indistinguishable from ‘precursors’ and ‘KPIs’.  ‘KPIs’ or key performance indicators, are metrics.  Precursors are also metrics.  The Applicant attempts to distinguish the recited signal representation from Heinz by contending that the 
The Applicant additionally traverses the rejection of independent claim 16 as being obvious over Gopalakrishnan in view of Kaushal.  Specifically, the Applicant submits that Gopalakrishnan does not teach the signal representations of precursor events.  In response, the Examiner points to cited ¶[0005] of Gopalakrishnan, which teaches a decision tree for root cause analysis that incudes probabilities that a node indicates an anomaly.  This teaches the signal representation of KPI events, as claimed.  Gopalakrishnan additionally uses a computer with memory (see ¶[0071]), so the signals are stored in memory.   
The rejection of the remaining dependent claims stands or falls with the rejection of the independent claims.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows.
Claims 1-3, 5, 6, 8-13, and 15-20 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Although claims(s) 1-3, 5, 6, 8-13, and 15-20 are all directed to one of the four statutory categories of invention, the claims are directed to predicting whether an event is likely to occur (as evidenced by the preamble of exemplary claim 1), an abstract idea.  Certain 
Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  Additional elements of the independent claims amount to generic computer hardware that does not provide a practical application (a computer in claim 1; a system with processors and a memory in claim 9; and a computer with processors in claim 18). The claims do recite the use of sensors, but the sensors are used for extrasolution data gathering.  See MPEP §2106.05(g).  The claims additionally recite the use of automated programming for plant control, but this step is an insignificant extra-solution step that does not impose meaningful limits on the claim, and it amounts to necessary data outputting.  The claims are directed to predicting an event, so the programming step is tangential to the inventive concept.  See again MPEP §2106.05(g).  The claims do not recite an improvement to another 
Furthermore: an element found to amount to insignificant extrasolution activity in part 2A of the subject matter eligibility analysis must be evaluated in step 2B to determine whether the element amounts to more than what is well-understood, routine, and conventional in the field.  The use of sensors is well-understood, routine, and conventional; as evidenced by the abstract of US 2015/0286684 A1 to Heinz et al.  Therefore, the sensors do not amount to significantly more than the abstract idea in the claims.  In addition, the limitation from the independent claims, “(ii) automatically program a plant control system in response to the predicted KPI event” (or the equivalent), was found to amount to insignificant extra-solution activity.  That element is well-understood, routine, and conventional; as evidenced by the abstract and ¶[0041],  [0048]-[0049], & [0056]; of US 2009/0240366 A1 to Kaushal et al.  Those passages disclose a manufacturing system that adopts custom specifications based on data that characterize tool performance.  This allows for optimal performance of a complex automated tool (see Kaushal ¶[0003).  Therefore, the recitation of automated programming of a controller does not amount to significantly more in the claims.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0286684 A1 to HEINZ et al. (hereinafter ‘HEINZ’) in view of US 2009/0240366 A1 to Kaushal et al. (hereinafter ‘KAUSHAL’).

Claim 1 (Currently Amended)
HEINZ discloses a computer-implemented method of predicting whether a key process indicator (KPI) event is likely to occur (see ¶[0009] and [0050]; in cases of statistically significant deviations from normal KPI behavior alerts are raised.  Predictive analytics are used to predict critical situations) in an industrial process (see ¶[0002]; manufacturing systems), the method comprising: obtaining, from a plurality of sensors in the industrial process (see abstract; at least one monitoring sensor for producing a stream of status events), plant-wide historical time series data (see ¶[0004]; a sliding time window) relating to at least one KPI event (see abstract and ¶[0008]-[0009]; complex event processing);  
In the obtained historical time series data, identifying precursor patterns indicating that a KPI event is likely to occur, each precursor pattern corresponding to a window of time (see ¶[0073]; check for correlations and patterns that exceed thresholds.  See also ¶[0078]; monitoring in a window of time); 
selecting precursor patterns that occur frequently before a KPI event within corresponding windows of time and that occur infrequently outside of the corresponding windows of time (see ¶[0073]; check for correlations and patterns that exceed thresholds.  See ¶[0076]; forecast recent trends or changes); 
creating a dependency graph based on the obtained historical time series data and selected precursor patterns (see ¶[0012]; acquire metadata and metadata dependencies ); 
creating a signal representation for each sensor based on the dependency graph (see abstract and ¶[0012]; a monitoring sensor for a stream of events in an event processing system  produces a stream of events.  Acquire metadata and metadata dependencies for monitoring metrics in a stream processing system); and 
creating and training, based on the dependency graph and the signal representations, probabilistic networks to predict whether a KPI event is likely to occur in the industrial process for a set of windows of time (see ¶[0029]; analyze a stream of events for analysis of performance and forecasted probable future behavior);
obtaining, from the plurality of sensors, real-time time series data related to the at least one KPI event (see abstract and ¶[0002]; analyze streams of data from sensors in a real-time manner); 
creating an updated signal representation for each sensor based on the real-time time series data (see again abstract and ¶[0002]; analyze streams of data from sensors in a real-time manner); 
configuring the probabilistic networks to predict whether a particular KPI event is likely to occur in the industrial process (see again ¶[0029]; analyze a stream of events for analysis of performance and forecasted probable future behavior) for an updated set of windows of time (see again ¶[0002]; analyze streams of data from sensors in a real-time manner).
HEINZ does not specifically disclose, but KAUSHAL discloses, and automatically programming a plant control system in response to the probabilistic networks predicting the particular KPI event (see abstract and ¶[0041],  [0048]-[0049], & [0056]; a manufacturing tool system that adopts standard or custom specifications to manufacture a product based on data that characterize tool performance.  For example, a PEVCD system.  See also ¶[0058]; a manufacturing execution system using data obtained from sensors) to prevent or mitigate a negative outcome associated with the predicted particular KPI event (see ¶[0070] and [0078]; preventative actions to mitigate additional damage to functional component).
HEINZ discloses complex event processing for handling performance issues with root cause analysis that may be used for system adjustment in a manufacturing environment (see ¶[0123] and [0153]).  KAUSHAL discloses detection of tool performance degradation and mismatch with root cause analysis that includes the tool system adopting specifications based on data collected from sensors .  It would have been obvious for one of ordinary skill in the art at the time of invention to include the adoption of specifications for manufacturing tool execution as taught by KAUSHAL in the system executing the method of HEINZ with the motivation to produce a manufactured product (see KAUSHAL ¶[0041]).

Claim 2 (Currently Amended)
The combination of HEINZ and KAUSHAL discloses a method as claimed in claim 1.
HEINZ additionally discloses further comprising reducing the obtained historical time series data by removing time series data obtained from sensors that are of a lower relevancy to the at least one KPI event (see ¶[0031] and [0115]; remove event attributes not used by the at least one continuous query).

Claim 3 (Currently Amended)
The combination of HEINZ and KAUSHAL discloses a method as claimed in claim 2.
further comprising determining whether a sensor is of a lower relevancy includes: creating control zones based on sensor behavior (see ¶[0012]; sensors acquire metadata from operator nodes). 
HEINZ does not specifically disclose, but KAUSHAL discloses, for each time series of the obtained historical time series data, calculating a relevancy score between event zone realizations and control zone realizations (see ¶[0007]; variables that exceed specific thresholds for correlation coefficients are selected as influencing variables); and 
designating a sensor as being of lower relevancy if the sensor is associated with a relatively low relevancy score (see ¶[0007]; variables that exceed specific thresholds for correlation coefficients are selected as influencing variables).
HEINZ discloses complex event processing for handling performance issues with root cause analysis.  KAUSHAL discloses detection of tool performance degradation and mismatch with root cause analysis that includes selecting variables based on correlation coefficients.  It would have been obvious for one of ordinary skill in the art at the time of invention to select influencing variables as taught by KAUSHAL in the system executing the method of HEINZ with the motivation to prioritize relevant concepts (see KAUSHAL ¶[0007]).

Claim 9 (Currently Amended)
HEINZ discloses a system for predicting whether a key process indicator (KPI) event is likely to occur (see ¶[0009] and [0050]; in cases of statistically significant deviations from normal KPI behavior alerts are raised.  Predictive analytics are used to predict critical situations) in an industrial process (see ¶[0002]; manufacturing systems), the system comprising: a plurality of sensors associated with the industrial process (see abstract; at least one monitoring sensor for producing a stream of status events); computer memory (see ¶[0035]; a computer program stored on a non-transitory computer-readable medium.  See also ¶[0004]; main memory data structures); and
at least one processor in communication with the sensors and the memory (see ¶[0158]; at least one processor), the at least one processor configured to:  
obtain, from the plurality of sensors and store in the memory, plant- wide historical time series data (see ¶[0004]; a sliding time window) relating to at least one KPI event (see abstract and ¶[0008]-[0009]; complex event processing);  
in the obtained historical time series data, identify precursor patterns indicating that a KPI event is likely to occur, each precursor pattern corresponding to a window of time (see ¶[0073]; check for correlations and patterns that exceed thresholds.  See also ¶[0078]; monitoring in a window of time); 
select precursor patterns that occur frequently before a KPI event within corresponding windows of time and that occur infrequently outside of the corresponding windows of time (see ¶[0073]; check for correlations and patterns that exceed thresholds.  See ¶[0076]; forecast recent trends or changes); 
create in the memory a dependency graph based on the obtained historical time series data and selected precursor patterns (see ¶[0012]; acquire metadata and metadata dependencies); 
create in the memory a signal representation for each sensor based on the dependency graph (see abstract and ¶[0012]; a monitoring sensor for a stream of events in an event processing system  produces a stream of events.  Acquire metadata and metadata dependencies for monitoring metrics in a stream processing system);; and 
create in the memory and train, based on the dependency graph and the signal representations, probabilistic networks to predict whether a KPI event is likely to occur in the industrial process for a set of windows of time (see ¶[0029]; analyze a stream of events for analysis of performance and forecasted probable future behavior);
obtain, from the plurality of sensors and store in the memory, real-time time series data related to the at least one KPI event (see abstract and ¶[0002]; analyze streams of data from sensors in a real-time manner); 
create an updated signal representation for each sensor based on the real- time time series data (see again abstract and ¶[0002]; analyze streams of data from sensors in a real-time manner); 
configure the probabilistic networks to: predict whether a particular KPI event is likely to occur in the industrial process (see ¶[0029]; analyze a stream of events for analysis of performance and forecasted probable future behavior) for an updated set of windows of time (see again ¶[0002]; analyze streams of data from sensors in a real-time manner).
HEINZ does not specifically disclose, but KAUSHAL discloses, automatically program a plant control system in response to the probabilistic networks predicting the particular KPI event (see abstract and ¶[0041],  [0048]-[0049], & [0056]; a manufacturing tool system that adopts standard or custom specifications to manufacture a product based on data that characterize tool performance.  For example, a PEVCD system.  See also ¶[0058]; a manufacturing execution system using data obtained from sensors) to prevent or mitigate a negative outcome associated with the predicted particular KPI event (see ¶[0070] and [0078]; preventative actions to mitigate additional damage to functional component).
HEINZ discloses complex event processing for handling performance issues with root cause analysis that may be used for system adjustment in a manufacturing environment (see ¶[0123] and [0153]).  KAUSHAL discloses detection of tool performance degradation and mismatch with root cause analysis that includes the tool system adopting specifications based on data collected from sensors .  It would have been obvious for one of ordinary skill in the art at the time of invention to include the adoption of specifications for manufacturing tool execution as taught by KAUSHAL in the system executing the method of HEINZ with the motivation to produce a manufactured product (see KAUSHAL ¶[0041]).

Claim 10 (Currently Amended)
The combination of HEINZ and KAUSHAL discloses the system as set forth in 9.
HEINZ additionally discloses wherein the processor is further configured to reduce the time series data by removing time series data obtained from sensors that are of a lower relevancy to the at least one KPI event (see ¶[0031] and [0115]; remove event attributes not used by the at least one continuous query).

Claim 11 (Currently Amended)
The combination of HEINZ and KAUSHAL discloses the system as claimed in claim 10.
HEINZ additionally discloses wherein the processor is further configured to determine whether a sensor is of a lower relevancy by: creating control zones based on sensor behavior (see ¶[0012]; sensors acquire metadata from operator nodes). 
HEINZ does not specifically disclose, but KAUSHAL discloses, for each time series of the obtained historical time series data, calculating a relevancy score between event zone realizations and control zone realizations (see ¶[0007]; variables that exceed specific thresholds for correlation coefficients are selected as influencing variables);; and 
designating a sensor as being of lower relevancy if the sensor is associated with a relatively low relevancy score (see ¶[0007]; variables that exceed specific thresholds for correlation coefficients are selected as influencing variables).
HEINZ discloses complex event processing for handling performance issues with root cause analysis.  KAUSHAL discloses detection of tool performance degradation and mismatch with root cause analysis that includes selecting variables based on correlation coefficients.  It would have been obvious for one of ordinary skill in the art at the time of invention to select influencing variables as taught by KAUSHAL in the system executing the method of HEINZ with the motivation to prioritize relevant concepts (see KAUSHAL ¶[0007]).

Claim 18 (Currently Amended)
HEINZ discloses a computer-implemented system for predicting whether a key process indicator (KPI) event is likely to occur (see ¶[0009] and [0050]; in cases of statistically significant deviations from normal KPI behavior alerts are raised.  Predictive analytics are used to predict critical situations) in an industrial process (see ¶[0002]; manufacturing systems), the system comprising: processor elements (see ¶[0158]; at least one processor) configured to perform root cause analysis of key process indicator (KPI) events (see ¶[0009]; preconfigured KPIs are monitored and analyzed) based on industrial plant-wide historical data and to predict occurrences of KPI events based on real-time data (see ¶[0017]; predict data outputs), the processor elements performing under computer execution (see ¶[0158]; computer systems with a processor and memory), and the processor elements including: 
a data assembly receiving as input a description and occurrence of KPI events (see abstract and ¶[0008]-[0009]; complex event processing) for monitoring components, time series data (see ¶[0004]; a sliding time window) for a plurality of sensors (see abstract; at least one monitoring sensor for producing a stream of status events), and a specification of a look- back window during which dynamics leading to a subject KPI event in the industrial process develops (see again ¶[0004]; a sliding time window).
HEINZ does not specifically disclose, but KAUSHAL discloses, the data assembly performing a reduction of a very large set of data resulting in a relevancy score construction for each time series (see ¶[0007]; variables that exceed specific thresholds for correlation coefficients are selected as influencing variables); 
a root cause analyzer in communication with the data assembly and configured to receive time series with high relevancy scores (see ¶[00047] and [0063]; select influencing variables in root cause analysis), the root cause analyzer using a multi-length motif discovery process to identify repeatable precursor patterns, and selecting precursor patterns having high occurrences in the look-back window for the construction of a probabilistic graph model by a probabilistic graph model constructor (see ¶[0046]-[0047] and [0063]; a learning engine with causal graphs.  Select influencing variables in root cause analysis.  See also ¶[0108]; a conditional probability of a pressure malfunction).
HEINZ discloses complex event processing for handling performance issues with root cause analysis.  KAUSHAL discloses detection of tool performance degradation and mismatch with root cause analysis that includes selecting variables based on correlation coefficients.  It would have been obvious for one of ordinary skill in the art at the time of invention to select influencing variables as taught by KAUSHAL in the system executing the method of HEINZ with the motivation to prioritize relevant concepts (see KAUSHAL ¶[0007]).
HENIZ further discloses given a current set of observations for each precursor pattern, the constructed probabilistic graph model including a dependency graph based on the current set of observations (see ¶[0012]; acquire metadata and metadata dependencies );, the constructed probabilistic graph model further including signal representations for each precursor pattern (see ¶[0073]; check for correlations and patterns that exceed thresholds), showing whether the precursor pattern has been observed (see again ¶[0073]; check for correlations and patterns that exceed thresholds), the constructed probabilistic graph model trained, based on the dependency graph and signal representations, to generate and return probabilities of an event in the industrial process for various time horizons (see ¶[0029] and [0100]; the prediction component estimates that with a high probability the memory consumption will exceed the threshold in the next 10 minutes); and 
an online interface to the industrial process deploying the constructed probabilistic graph model in a manner that specifies which precursor patterns should be monitored in real-time (see abstract and ¶[0109]-[0114] and Fig. 10; recommend a query for a window.  Provide a list of active queries sorted by criticality and provide recommended actions, such as modifying , and based on distance scores for each precursor pattern, the deployed probabilistic graph model returning actual probabilities of subject plant events and the concentration of risk (see ¶[0100]; the probability of occurrence of the event is below five percent, based on occurrence of the events in the last hour.  See also ¶[0073]; a statistical model based on frequent patterns).
HEINZ does not specifically disclose, but KAUSHAL discloses, the actual probabilities and the concentrations of risk (see ¶[0087] and [0123]-[0126; and claims 1, 3, 19, 23, and 24]; a situation score above a threshold.  Any type of threshold to assess performance.  Degradation established through a threshold) enabling a computer to automatically program a plant control system, in response to the subject KPI event (see abstract and ¶[0041],  [0048]-[0049], & [0056]; a manufacturing tool system that adopts standard or custom specifications to manufacture a product based on data that characterize tool performance.  For example, a PEVCD system.  See also ¶[0058]; a manufacturing execution system using data obtained from sensors), to prevent or mitigate a negative outcome associated with the predicted particular KPI event (see ¶[0070] and [0078]; preventative actions to mitigate additional damage to functional component).
HEINZ discloses complex event processing for handling performance issues with root cause analysis that may be used for system adjustment in a manufacturing environment (see ¶[0123] and [0153]).  KAUSHAL discloses detection of tool performance degradation and mismatch with root cause analysis that includes the tool system adopting specifications based on data collected from sensors.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the adoption of specifications for manufacturing tool execution as taught by KAUSHAL in the system executing the method of HEINZ with the motivation to produce a manufactured product (see KAUSHAL ¶[0041]).

Claim 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2015/0333998 A1 to Gopalakrishnan et al. (hereinafter ‘GOPALAKRISHNAN’) in view of 2009/0240366 A1 to KAUSHAL et al.

Claim 16 (Currently Amended)
GOPALAKRISHNAN discloses a computer-based (see ¶[0006]; a computer for detecting an anomaly) model for predicting whether a key process indicator (KPI) event is likely to occur in an industrial process (see ¶[0002] and[0005]; root cause analysis with key performance indicators and probabilities that an event is an anomaly), the model comprising: a dependency graph including nodes and edges (see ¶[0005]; a decision tree), the nodes representing precursor patterns indicating that a KPI event is likely to occur (see ¶[0005]; determine probabilities that a plurality of decision nodes indicate an anomaly.  See also ¶[0002]-[0003]; anomalies have a root cause, such as malfunctioning equipment), and the edges representing conditional dependencies between occurrences of precursor patterns (see ¶[0056]; edge weights between nodes that can be converted to a distance via a transform), the dependency graph being stored in computer memory (see ¶[0071[; a central processing unit and memory); 
signal representations of precursor patterns and KPI events based on the dependency graph (see ¶[0002]; anomalies and key performance indicators with unusual or broken relationships between sets of variables); and
a probabilistic network trained based on the dependency graph and the signal representations to generate a probability that the KPI event is to occur (see ¶[0056]-[0058]; a probability that a particular problem caused an anomaly), the probabilistic network being held in computer memory (see ¶[0071[; a central processing unit and memory); 
GOPALAKRISHNAN does not specifically disclose, but KAUSHAL discloses, the generated probability (see ¶[0108] and [0143]; conditional probabilities and probabilities of  enabling a computer to automatically program a plant control system in response to the indicated KPI event (see abstract and ¶[0041],  [0048]-[0049], & [0056]; a manufacturing tool system that adopts standard or custom specifications to manufacture a product based on data that characterize tool performance.  For example, a PEVCD system.  See also ¶[0058]; a manufacturing execution system using data obtained from sensors), to prevent or mitigate a negative outcome associated with the indicated KPI event (see ¶[0070] and [0078]; preventative actions to mitigate additional damage to functional component).
GOPALAKRISHNAN a system and method for anomaly detection that includes calculating a probabilities of anomalies with root causes, such as malfunctioning equipment.  KAUSHAL discloses detection of tool performance degradation and mismatch with root cause analysis that includes determining conditional probabilities and probabilities of failure to diagnose and predict failure before occurrence.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the adoption of specification based on operational data as taught by KAUSHAL in the system executing the method of HEINZ with the motivation to produce a manufactured product and prevent equipment from failing and/or malfunctioning (see KAUSHAL ¶[0041]).

Claims 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0286684 A1 to HEINZ et al. and US 2009/0240366 A1 to KAUSHAL et al. as applied to claim 1 above, and further in view of US 2015/0333998 A1 to GOPALAKRISHNAN et al..

Claim 5 (Currently Amended)
The combination of HEINZ and KAUSHAL discloses a method as claimed in claim 1.
wherein creating the dependency graph includes using a distance measure to determine whether a precursor has occurred (see ¶[0005] and [0058]; the naïve Bayes assumption, where additive distances lead to probabilities for events along the path).
HEINZ discloses complex event processing for handling performance issues with root cause analysis.  GOPALAKRISHNAN discloses root cause analysis with Bayesian assumption for determining probabilities of events.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the Bayesian assumption as taught by GOPALAKRISHNAN in the system of HEINZ with the motivation to determine probabilities of events for root cause analysis.  

Claim 12 (Currently Amended)
The combination of HEINZ and KAUSHAL discloses a system as claimed in claim 9.
The combination of HEINZ and KAUSHAL does not specifically disclose, but GOPALAKRISHNAN  discloses, wherein the processor is further configured, in creation of the dependency graph, to use a distance measure to determine whether a precursor has occurred (see ¶[0005] and [0058]; the naïve Bayes assumption, where additive distances lead to probabilities for events along the path).
HEINZ discloses complex event processing for handling performance issues with root cause analysis.  GOPALAKRISHNAN discloses root cause analysis with Bayesian assumption for determining probabilities of events.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the Bayesian assumption as taught by GOPALAKRISHNAN in the system of HEINZ with the motivation to determine probabilities of events for root cause analysis.  

Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0286684 A1 to HEINZ et al. and US 2009/0240366 A1 to KAUSHAL et al. as applied to claim 1 above, and further in view of US 2011/0307437 A1 to Aliferis et al. (hereinafter ‘ALIFERIS’).

Claim 6 (Currently Amended) 
The combination of HEINZ and KAUSHAL discloses a method as claimed in claim 1.
The combination of HEINZ and KAUSHAL does not specifically disclose, but ALIFERIS discloses, wherein the probabilistic networks are at least one of Bayesian direct acyclic graphs and Continuous Time Bayesian Network graphs (see ¶[0222] and [0225]; a directed acyclic graph in a Bayesian network).
HEINZ discloses complex event processing for handling performance issues with root cause analysis.  ALIFERIS discloses casual [sic] discovery and variable selection that includes acyclic graphs in a Bayesian network.  It would have been obvious for one of ordinary skill in the art at the time of invention to include acyclic graphs as taught by ALIFERIS in the system executing the method of HEINZ with the motivation to determine causality.  

Claim 13 (Currently Amended)
The combination of HEINZ and KAUSHAL discloses a system as claimed in claim 9.
The combination of HEINZ and KAUSHAL does not specifically disclose, but ALIFERIS discloses, wherein the probabilistic networks are at least one of Bayesian direct acyclic graphs and Continuous Time Bayesian Network graphs (see ¶[0222] and [0225]; a directed acyclic graph in a Bayesian network).
HEINZ discloses complex event processing for handling performance issues with root cause analysis.  ALIFERIS discloses casual [sic] discovery and variable selection that includes acyclic graphs in a Bayesian network.  It would have been obvious for one of ordinary skill in the .  

Claims 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0286684 A1 to HEINZ et al. and US 2009/0240366 A1 to KAUSHAL et al. as applied to claims 1 and 7 above, and further in view of US 2009/0076873 A1 to Johnson et al. (hereinafter ‘JOHNSON’).

Claim 8 (Currently Amended)
The combination of HEINZ and KAUSHAL discloses a method as claimed in claim 1.
The combination of HEINZ and KAUSHAL does not specifically disclose, but JOHNSON discloses, wherein configuring the probabilistic networks to predict whether a particular KPI event is likely to occur includes: 
calculating a cumulative probability function based on the probabilities of the particular KPI event for the updated set of windows of time (see ¶[0075]-[0077]; form a cumulative probability distribution and calculate the change in value); 
calculating a probability density function based on the probabilities of the particular KPI event for the updated set of windows of time (see ¶[0075]-[0077]; convert frequency to a probability density function); and 
determining a probability of the particular KPI event and a concentration of the risk of the particular KPI event based on the calculated cumulative probability function and calculated probability density function (see ¶[0027]; assess temporal probability thresholds for failure of mission risk).
HEINZ discloses complex event processing for handling performance issues with root cause analysis.  JOHNSON discloses improved decisions and transfer of risk based on various causality drivers that includes density functions and probability distribution to determine risk.  It 

Claim 15 (Currently Amended)
The combination of HEINZ and KAUSHAL discloses a system as claimed in claim 9.
The combination of HEINZ and KAUSHAL does not specifically disclose, but JOHNSON discloses wherein the probabilistic networks are configured to predict whether a particular KPI event is likely to occur by: calculating a cumulative probability function based on the probabilities of a particular KPI event for the updated set of windows of time (see ¶[0075] [0077]; form a cumulative probability distribution and calculate the change in value); 
calculating a probability density function based on probabilities of the particular KPI event for the updated set of windows of time (see ¶[0075]-[0077]; convert frequency to a probability density function); and 
determining a probability of the particular KPI event and a concentration of the risk of the particular KPI event based on the calculated cumulative probability function and probability density function (see ¶[0027]; assess temporal probability thresholds for failure of mission risk).
HEINZ discloses complex event processing for handling performance issues with root cause analysis.  JOHNSON discloses improved decisions and transfer of risk based on various causality drivers that includes density functions and probability distribution to determine risk.  It would have been obvious to include the risk drivers as taught by JOHNSON in the system executing the method of HEINZ with the motivation to assess performance issues.  

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0333998 A1 to GOPALAKRISHNAN et al. and US 2009/0240366 A1 to KAUSHAL et al. as applied to claim 16 above, and further in view of US 2011/0307437 A1 to Aliferis et al. (hereinafter ALIFERIS’).

Claim 17 (Currently Amended)
The combination of GOPALAKRISHNAN and KAUSHAL discloses a model as claimed in claim 16.
The combination of GOPALAKRISHNAN and KAUSHAL does not specifically disclose, but ALIFERIS discloses, wherein the probabilistic network is at least one of a Bayesian direct acyclic graph and a Continuous Time Bayesian Network graph (see ¶[0222] and [0225]; a directed acyclic graph in a Bayesian network).
GOPALAKRISHNAN discloses a system for anomaly detection that uses Bayesian probability functions to determine causality (see ¶[0029]).  ALIFERIS discloses casual [sic] discovery and variable selection that includes acyclic graphs in a Bayesian network.  It would have been obvious for one of ordinary skill in the art at the time of invention to include acyclic graphs as taught by ALIFERIS in the system executing the method of GOPALAKRISHNAN with the motivation to determine causality.  

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0286684 A1 to HEINZ et al. in view of US 2009/0240366 A1 to KAUSHAL et al. as applied to claim 18 above, and further in view of US 2011/0307437 A1 to ALIFERIS et al..

Claim 19 (Currently Amended)
The combination of HEINZ and KAUSHAL discloses the system as claimed in claim 18.
The combination of HEINZ and KAUSHAL does not specifically disclose, but ALIFERIS discloses, wherein the constructed probabilistic graph model is a Bayesian network, learning of the Bayesian network being based on a d-separation principle (see col 6, ln 40-col 7, ln 50; a Bayesian network, where two nodes are d-separated).
.  

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0286684 A1 to HEINZ et al. in view of US 2009/0240366 A1 to KAUSHAL et al. and US 2011/0307437 A1 to ALIFERIS as applied to claim 18 above, and further in view of US 2015/0333998 A1 to GOPALAKRISHNAN et al.

Claim 20 (Currently Amended)
The combination of HEINZ, KAUSHAL, and ALIFERIS discloses the system as claimed in claim 19.
The combination of HEINZ, KAUSHAL, and ALIFERIS does not explicitly disclose, but GOPALAKRISHNAN discloses, wherein a decision of precursor pattern observation is made based on a distance score, wherein a set of Bayesian networks is trained to establish a term structure for probabilities including a cumulative density function and a probability density function up to a maximum time horizon (see ¶[0005] and [0058]; the naïve Bayes assumption, where additive distances lead to probabilities for events along the path).
HEINZ discloses complex event processing for handling performance issues with root cause analysis.  GOPALAKRISHNAN discloses root cause analysis with Bayesian assumption for determining probabilities of events.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the Bayesian assumption as taught by GOPALAKRISHNAN in the system of HEINZ with the motivation to determine probabilities of events for root cause analysis.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD N SCHEUNEMANN/Primary Examiner, Art Unit 3624